PER CURIAM: *  Jeffery Broussard, Louisiana prisoner #613311, appeals the dismissal of his civil rights action brought under 42 U.S.C. § 1983. Broussard avers that the district court erred in granting summary judgment and dismissing his action as barred by limitations. With the benefit of liberal construction, Broussard contends that the doctrines of continuing tort and contra non valentem operate to suspend limitations and render his action timely. He also contends that the district court erred in denying discovery motions. We have reviewed the record and the briefs. The district court did not err in granting summary judgment based on limitations. See United States v. Lawrence, 276 F.3d 193, 197 (6th Cir. 2001); Melton v. Teachers Ins. & Annuity Ass’n of Am., 114 F.3d 557, 559 (6th Cir. 1997). Further, Broussard abandons any challenge the dismissal of his action against Bill Harrison oh the basis of res judicata. See Brinkmann v. Dall. Cty. Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Additionally, the court did not abuse its discretion in denying Broussard’s discovery motions in order to enforce a scheduling order. See Turnage v. Gen. Elec. Co., 953 F.2d 206, 208-09 (5th Cir. 1992). Accordingly, the judgment is AFFIRMED. Broussard’s motion to reconsider an extension of time to file a reply brief is GRANTED, and we have considered that brief; his motion to file a supplemental brief is DENIED as moot.   Pursuant to 5th Cir. R. 47,5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.